            Case 2:19-cv-00177-DB Document 2 Filed 03/14/19 Page 1 of 4



Jennifer Mathis (Utah Bar No. 11475)
Attorney for Defendant
TROUTMAN SANDERS LLP
580 California Street, Suite 1100
San Francisco, CA 94104
Telephone: (415) 477-5706
Facsimile: (415) 477-5710
E-mail: jennifer.mathis@troutman.com


                         THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH


THOMAS ALVORD,                                               DEFENDANT’S NOTICE OF
                                                             FILING OF NOTICE OF
                       Plaintiff,                            REMOVAL
v.
                                                             Case No.
ON DECK CAPITAL, INC.,

                       Defendant.

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1441, Defendant On Deck Capital, Inc. (“OnDeck”), by counsel,

hereby removes this action from the Justice Court of Utah, Fourth Judicial District Utah County,

Utah, to the United States District Court for the District of Utah. Removal is proper because this

Court has original jurisdiction based on federal question jurisdiction pursuant to 28 U.S.C. § 1331.

In support thereof, OnDeck states as follows:

                                       INTRODUCTION

       1.      This action was commenced on February 11, 2019, in the Justice Court of Utah,

Fourth Judicial District Utah County, Utah, styled Thomas Alvord v. On Deck Capital, Inc., case

number 198100051 (the “State Court Action”).
            Case 2:19-cv-00177-DB Document 2 Filed 03/14/19 Page 2 of 4



       2.      A copy of the Affidavit and Summons (Small Claims) filed in the State Court

Action is attached as Exhibit A. These documents constitute all process, pleadings, and orders

served upon OnDeck in this action. See 28 U.S.C. § 1446(a).

       3.      OnDeck was served with process on February 13, 2019.

       4.      This Notice of Removal is being filed within thirty days of OnDeck’s receipt of the

Affidavit and Summons and within one (1) year of the action’s commencement date, making the

action timely removed pursuant to 28 U.S.C. § 1446(b), (c)(1).

       5.      A true and correct copy of this Notice of Removal will promptly be filed in the

Justice Court of Utah, Fourth Judicial District Utah County, Utah. A true and correct copy of the

Notice of Filing of Notice of Removal is attached as Exhibit B.

       6.      Furthermore, this Notice of Removal is being served on all adverse parties as

required by 28 U.S.C. § 1446(d).

       7.      The action is premised upon Plaintiff’s assertion that OnDeck violated 47 U.S.C. §

227(b)(1)(A) of the Telephone Consumer Protection Act (“TCPA”) [Ex. A ¶ 2.]. Plaintiff asserts

that OnDeck used a “prerecorded voice” six different times to call his cellular phone, in violation

of the TCPA.

       8.      OnDeck denies the allegations in the Affidavit, denies that Plaintiff has stated any

claim for which relief may be granted, and denies that Plaintiff has suffered damages in any manner

whatsoever. Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims are

valid, Plaintiff could have filed the Complaint in this Court under federal question jurisdiction.

                                   FEDERAL JURISDICTION

       9.      Plaintiff’s claims arise out of assertions that OnDeck violated 47 U.S.C.

§ 227(b)(1)(A) of TCPA. [Ex. A ¶ 2.]




                                                -2-
             Case 2:19-cv-00177-DB Document 2 Filed 03/14/19 Page 3 of 4



       10.     Specifically, Plaintiff claims OnDeck used a “prerecorded voice” six different

times when calling his cellular phone. [Ex. A ¶ 2.]

       11.     District courts have “original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       12.     Plaintiff asserts that On Deck violated the federal Telephone Consumer Protection

Act, 47 U.S.C. § 227(b)(1)(A). [Ex. A ¶ 2.]

       13.     As such, pursuant to 28 U.S.C. § 1331, federal question jurisdiction exists over this

action because Plaintiff’s allegations require resolving issues that arise under the TCPA, a federal

law. Particularly, this matter necessitates the application of federal law, and that federal law

determines the rights and liabilities of the parties, which warrants a proper exercise of federal

question jurisdiction.

                                              VENUE

       14.     Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a),

because this district and division embrace the Justice Court of Utah, Fourth Judicial District Utah

County, the forum from which the case has been removed. Further, the six telephone calls at issue

were allegedly made to a cellular telephone located in this judicial district.

                                          CONCLUSION

       15.     For the reasons stated above, OnDeck hereby removes this action to this Court.

       Dated: March 14, 2019                   Respectfully submitted,

                                               ON DECK CAPITAL, INC.

                                               By: Jennifer Mathis
                                               Jennifer Mathis (Utah Bar No. 11475)
                                               TROUTMAN SANDERS LLP
                                               580 California Street, Suite 1100
                                               San Francisco, CA 94104
                                               Telephone: (415) 477-5706



                                                -3-
              Case 2:19-cv-00177-DB Document 2 Filed 03/14/19 Page 4 of 4



                                        Facsimile: (415) 477-5710
                                        E-mail: jennifer.mathis@troutman.com
                                        Counsel for Defendant On Deck Capital, Inc.




38014913 252021.000004                   -4-
